UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:July 13, 2012 INDEPENDENT BANK CORPORATION (Exact name of registrant as specified in its charter) Michigan 0-7818 38-2032782 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 230 West Main Street Ionia, Michigan (Zip Code) (Address of principal executive office) Registrant's telephone number, including area code: (616) 527-5820 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 13, 2012, Independent Bank named Stefanie M. Kimball as Executive Vice President and Chief Risk Officer.Ms. Kimball will lead the company's enterprise wide risk management efforts. Prior to such designation, Ms. Kimball served as Executive Vice President and Chief Lending Officer of the bank.Concurrently, James Mack was promoted from Senior Vice President to Executive Vice President and Chief Lending Officer. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INDEPENDENT BANK CORPORATION (Registrant) Date:July 19, 2012 /s/ Robert N. Shuster By: Robert N. Shuster Its: Executive Vice President and Chief Financial Officer
